                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Eric Terrell Bland                                                Docket No. 7:05-CR-122-1FL

                                Petition for Action on Supervised Release

COMES NOW Erik J. Graf, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Eric Terrell Bland, who, upon an earlier plea of guilty to
Possession of a Firearm by a Felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1), was sentenced by
the Honorable Louise W. Flanagan, U.S. District Judge, on April 16, 2007, to the custody of the Bureau of
Prisons for a term of 142 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 60 months.

Eric Terrell Bland was released from custody on January 17, 2017, at which time the term of supervised
release commenced.

On May 16, 2017, the court ordered the offender be placed in the DROPS program as a result of a positive
urine screen and admission of using marijuana.

On August 24, 2017, the court ordered the offender submit to a psycho-sexual evaluation in response to a
1995 conviction for Crimes Against Nature.

On December 21, 2017, Bland served a 2-day DROPS sanction as a result of a positive urinalysis result for
marijuana.

On January 9, 2018, Bland served a 5-day DROPS sanction as a result of a positive urinalysis result for
marijuana.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

Urinalysis tests conducted on Bland on July 19, and August 24, 2018, revealed invalid results due to
dilution. Bland was confronted about these results and instructed to report immediately for a follow-up
test. On August 30, 2018, Bland submitted to a urinalysis which resulted in a positive reading for marijuana.
The offender was confronted with the results and denied use.

Bland was advised the probation office believed the results were accurate and told that, in consultation with
his treatment provider, would be increasing monthly urinalysis testing and require mandatory participation
in relapse prevention group substance abuse treatment to augment the individual treatment in which he was
already participating. Additionally, the probation office wanted to place Bland on location monitoring with
a curfew for 60 days, in lieu of a 10-day DROPS sanction which would jeopardize his employment. In
response, Bland agreed to these conditions and signed a Waiver of Hearing agreeing to the proposed
modification of supervision.

Bland lost his residence as a result of flooding and mold induced by the effects of Hurricane Florence in
mid-September 2018. Bland is currently homeless and residing in FEMA sponsored hotels and with friends
while seeking permanent housing. While it is the policy of the probation office to install location monitoring
within 10 days of being ordered by the court, it is recommended this policy be waived in this instance and
that the offender’s location monitoring term begin immediately upon securing a permanent residence that
is approved by his supervising probation officer.
Eric Terrell Bland
Docket No. 7:05-CR-122-1FL
Petition For Action
Page 2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Robert L. Thornton                               /s/ Erik J. Graf
Robert L. Thornton                                   Erik J. Graf
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: 910-679-2031
                                                     Executed On: October 4, 2018

                                       ORDER OF THE COURT

                                5th
Considered and ordered this _________              October
                                         day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
